Citation Nr: 1408921	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for an eye condition, to include as secondary to sinusitis.

3. Entitlement to service connection for an ear condition, to include as secondary to sinusitis.

4. Entitlement to service connection for a throat condition, to include as secondary to sinusitis.

5. Entitlement to service connection for a nose condition, to include as secondary to sinusitis.

6. Entitlement to service connection for a peptic ulcer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty training from April 1975 to August 1975 and in the Air National Guard from August 1975 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2009  rating decision of the Department of Veterans Affairs (VA) Regional office in Waco, Texas, and has been subsequently transferred to the Muskogee, Oklahoma, RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The competent medical evidence does not demonstrate a current diagnosis of sinusitis.

2. The competent medical evidence does not demonstrate a current diagnosis of an eye condition, to include as secondary to sinusitis.

3. The competent medical evidence does not demonstrate a current diagnosis of an ear condition, to include as secondary to sinusitis.

4. The competent medical evidence does not demonstrate a current diagnosis of a throat condition, to include as secondary to sinusitis.

5. The competent medical evidence does not demonstrate a current diagnosis of a nose condition, to include as secondary to sinusitis.

6. The competent medical evidence does not demonstrate a current diagnosis of peptic ulcer.


CONCLUSIONS OF LAW

1. Sinusitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).

2. An eye condition was not incurred in or aggravated by military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3. An ear condition was not incurred in or aggravated by military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4. A throat condition was not incurred in or aggravated by military service and is not proximately due to or the result of a service-connected disability  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5. A nose condition was not incurred in or aggravated by military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6. Peptic ulcer was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.56(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In November 2008, the Waco, Texas, RO provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. This letter also provided the Veteran with the notice pursuant to Dingess.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.    38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA incorporated the Veteran's in-service treatment and personnel records into his claims file.  In addition, post-service treatment records have also been incorporated into the claims file and/or the Virtual VA electronic records system.

The Board recognizes that the Veteran was not afforded a VA examination for his claimed conditions.  However, the Board finds that the Veteran has not been prejudiced as a result.

In this case, no examination is necessary in order to adjudicate the claims because insofar as a theory of direct/presumptive service connection is involved, there is no competent evidence that the Veteran has been diagnosed with any of the conditions claimed.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2013).  The regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation do not apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013). With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection on both direct and secondary bases.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As stated above, the Veteran had active duty training from April 1975 to August 1975.  The in-service treatment records during this period are absent of any complaint, treatment, or diagnosis of sinusitis, an eye condition, ear condition, throat condition, nose condition, or peptic ulcer.  

The Veteran served in the Air National Guard from August 1975 to December 1999.  An in-service treatment record dated August 11, 1988, indicates the Veteran was treated for stomach aches and stomach gas.  A Report  of Medical History dated December 9, 1990, indicates the Veteran reported eye, ear, nose and throat trouble.  In addition, she reported sinusitis and pain/pressure in the chest and a chronic cough.  She also reported frequent indigestion.  A Report of Medical Examination, also dated December 9, 1990, noted abnormality in the ear where the Veteran had impacted cerumen.  A history of sinusitis, and questionable history of peptic ulcer were also noted.  On February 27, 1996, the Veteran complained of recurrent nasal congestion and sinus infection.  A deviated nasal septum was found.  On April 16, 1996, the Veteran complained of progressive nasal obstruction, seasonal mid-facial pressure, rhinorrhea, and irritated eyes.  She reported a few episodes of sinusitis which was not chronic.  Upon examination, a marked prominence of lymphoid tissue at the base of the tongue was noted.  The examiner noted it was covering progressive upper airway causing obstruction and snoring.  The examiner ruled out lymphoma.  Furthermore, the examiner noted the Veteran's symptoms were probably allergic rhinitis.  

In-service personnel records indicate that these dates of treatment correspond to "Annual Tour" or "School Tour" performed by the Veteran.  It is unclear whether this qualifies as ACDUTRA, INACDUTRA, or neither.  The Board finds, however, that as the Veteran's claims are denied, as detailed below, the question of whether the Veteran's service qualifies as ACDUTRA or INACDUTRA is moot.

The Veteran's claims for service connection were received in June 2008.

According to the post-service treatment records, it is clear the Veteran has been treated for allergic rhinitis.  In October 2010, the Veteran was treated for "allergy problems."  There is, however, no indication she was diagnosed with sinusitis.  

Regarding the Veteran's claim for an eye condition, she has not been treated for any eye condition associated with sinusitis or as a result of her military service.  The record indicates she reported blurred vision to her optometrist in November 2010 where a diagnosis of refractive error was made and new glasses were ordered.

Regarding the Veteran's claim for an ear condition, according to the post-service treatment records, there is no indication she complained of, was treated for, or diagnosed with an ear condition. 

Regarding the Veteran's claim for a throat condition, in August 2007 she reported a lump in her throat for the past month.  An enlarged thyroid was noted in October 2007.  A biopsy of the thyroid nodule was taken in May 2008 where the results indicated it was benign.  In April 2011, an exam of the neck and thyroid revealed symmetrical, full thyroid and small nodule on the right side.  They were non-tender and had been there for years.  Otherwise, there is no diagnosis of any throat or thyroid disorder.

Regarding the Veteran's claim for a nose condition, according to the post-service treatment records, there is no indication she complained of, was treated for, or diagnosed with a nose condition other than that associated with allergic rhinitis.

Furthermore, the April 2011 VA treatment record reported that a physical examination of the Veteran's eyes, ears, nose, and throat revealed no abnormalities. 

Regarding the Veteran's claim for a peptic ulcer, according to the post-service treatment records, there is no indication she complained of, was treated for, or diagnosed with a peptic ulcer.

Given the objective medical evidence of record, the Veteran's claims must be denied.

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran may have been treated for sinusitis and peptic ulcer in service.  However, there is no indication the Veteran has a current diagnosis of such.  In addition, the Veteran may have been treated for an ear condition, throat condition, and nose condition, or symptoms associated with such.  However, again, there is no current diagnosis of an ear condition, throat condition, and nose condition, or that it is secondary to any service-connected disability.  (The Veteran is service connected for right shoulder muscle strain and reflex sympathetic dystrophy, right hand and arm.)

Regarding the Veteran's claim for an eye condition, while the Board notes she was diagnosed with refractive error, service connection is not warranted.  Refractive error is a congenital or developmental defect not subject to service connection.  See 38 C.F.R. § 3.303(c).  (See http://www.merck.com/mmpe/sec09/ch099/ch099a.html).  In claims for service connection for refractive errors (i.e., myopia, astigmatism, and presbyopia) the law is dispositive, the claims must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Turning to the Veteran's claim of secondary service connection, the Board concludes that entitlement to service connection for sinusitis is not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for an eye condition, ear condition, throat condition, and nose condition as secondary to sinusitis must also fail.  Insofar as the condition to which the Veteran claims these disabilities are secondary has not been service connected, the claims for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claims for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

Accordingly, the Veteran has not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis.  

The Board acknowledges the Veteran's testimony and her belief she has a current disability of sinusitis, an eye condition, ear condition, throat condition, nose condition, and peptic ulcer.  While the Veteran is competent to report her symptomatology, given the nature of the claims at issue, she does not have the expertise needed to render a diagnosis or offer an opinion as to whether her claimed symptoms are attributable to a particular diagnosed disability.  Accordingly, her opinions are not probative and are outweighed by the medical evidence of record that does not show the presence of current disabilities.

In sum, the evidence does not support a finding that the Veteran has a current diagnosis of sinusitis, an eye condition, an ear condition, throat condition, nose condition, and peptic ulcer, to include as secondary to a service-connected disability.  As the preponderance of the evidence is against the Veteran's claims, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for an eye condition, to include as secondary to sinusitis, is denied.

Entitlement to service connection for an ear condition, to include as secondary to sinusitis, is denied.

Entitlement to service connection for a throat condition, to include as secondary to sinusitis, is denied.

Entitlement to service connection for a nose condition, to include as secondary to sinusitis, is denied.

Entitlement to service connection for peptic ulcer is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


